DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
	Claims 1-16 are pending in the application.

Claim Objections
Claims 1-16 are objected to because of the following informalities: the claims include incorrect capitalization within the body of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Sm-153" in line 7. There is insufficient antecedent basis for this limitation in the claim, as Sm-153 is not recited prior to line 7 but is only stated in the composition in a chelate at line 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al. (US 10,172,965B2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Simon et al. (US 10,172,965B2) teaches of radioactive, bone-seeking, pharmaceutical methods, compositions and formulations that have a lower impurity profile, a longer shelf life, improved 
The composition comprises a Sm-153 and DOTMP chelate or a physiologically-acceptable salt thereof which is used for the method of  treatment of a Patient comprising administration to the Patient having bone pain, one or more calcific tumors, or in need of a bone marrow suppressing procedure, a pharmaceutically-acceptable formulation of a chelate composition comprising a Clinically Relevant Dosage of the composition that is therapeutically effective, said composition possessing an extended Expiration Date of greater than or equal to about 5 days wherein the Sm-153 dosage is at least 35 mCi (column 2, lines 35-46). The formulation is administered to the Patient by injection intravenously or intramuscularly (column 4, lines 42-43).
Expiration Date means the number of days after production when a Sm-153 bone agent formulation contains equal to or greater than 0.093 microcuries of Eu-154 per mCi of Sm-153 (column 3, lines 32-35) which anticipates the instant claim 7. 
Clinically Relevant Dosage means enough activity to cause either pain palliation or reduction of tumor burden. This dosage is about 0.5 mCi per kg body weight or about 35 mCi for a 70 kg patient; more preferred 1.0 mCi per kg body weight or about 70 mCi for a 70 kg patient (column 3, lines 20-25) which anticipates the amount of Sm-153 of the instant claims 2 and 3 and clinically relevant dosage of the instant claims 8 and 9. Higher amounts of radioactivity may be administered to the patients or for treating tumor regression or bone marrow ablation in patients (column 1, lines 19-21; column 3, lines 25-27). 

    PNG
    media_image1.png
    346
    464
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    237
    460
    media_image2.png
    Greyscale

The composition of the disclosure has a greater than 10 day expiration date which anticipates the about 10 days of more expiration date of the instant claim 4.
The specific activity of Sm-153 is 1,430 mCi/mg at the end of irradiation and contains 0.0005 µCi of Eu-154 per mCi of Sm-153 anticipates the Sm-153 is less than 3 Ci/mg at the end of irradiation and had a Eu-154 concentration less than 10 µCi of the instant claims 13 and 14.
The flux of 8.00 x 1013 neutrons/cm2-sec anticipates the flux less than 1E14 neutrons /cm2-sec of the instant claim 15.
A formulation is prepared as in Example 1 and the amount of Sm-153 in the formulation is 37 mCi (Example 3) which anticipates the Sm-153 dosage is at least 30 mCi of the instant claim 15.
The formulations may comprise carriers, such as solvent, preservatives, diluents, excipients and buffers, such as water aqueous alcohols or glycols (column 4, lines 32-43) which anticipates the suitable solvents, preservatives, diluents, excipients and buffers of the instant claims 10 and 11.
The invention utilizes Sm-153 produced in a lower flux portion of the nuclear reactor for a shorter period of time, resulting in a lower specific activity isotope with a significant cost reduction and lower impurity profile. When combined with DOTMP a product can be produced which comprises a Clinically Relevant Dosage of Sm-153-DOTMP with a reduced radionuclidic impurity profile, a longer shelf life, a lower cost to manufacture, and can be made available to patients on a more frequent basis 
The prior art teach that the specifications for Quadramet® call for the product to contain less than 0.093 microcuries (µCi) of Eu-154 per millicurie (mCi) of Sm-153 at Expiration Date (http:// health.phys.iit.edu/extended_archive/0001/msg00922.html, http://acnp-cal .org/SM1531NS.html) or 4 days from the manufacture date (column 2, lines 5-10).
	The Sm-153 and DOTMP chelate of the disclosure anticipates the Sm-153 and DOTMP chelate of the instant claims and therefore, has the same properties, such as being therapeutically effective as multiple doses without a quantifiable accumulation of long-lived isotopes in the patient.


Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al. (US 10,596,277B2).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

The composition comprises a Sm-153 and DOTMP chelate or a physiologically-acceptable salt thereof which is used for the method of  treatment of a Patient comprising administration to the Patient having bone pain, one or more calcific tumors, or in need of a bone marrow suppressing procedure, a pharmaceutically-acceptable formulation of a chelate composition comprising a Clinically Relevant Dosage of the composition that is therapeutically effective, said composition possessing an extended Expiration Date of greater than or equal to about 5 days wherein the Sm-153 dosage is at least 35 mCi (column 2, lines 36-46). The formulation is administered to the Patient by injection intravenously or intramuscularly (column 4, lines 47-48).
Expiration Date means the number of days after production when a Sm-153 bone agent formulation contains equal to or greater than 0.093 microcuries of Eu-154 per mCi of Sm-153 (column 3, lines 35-38) which anticipates the instant claim 7. 
Clinically Relevant Dosage means enough activity to cause either pain palliation or reduction of tumor burden. This dosage is about 0.5 mCi per kg body weight or about 35 mCi for a 70 kg patient; more preferred 1.0 mCi per kg body weight or about 70 mCi for a 70 kg patient (column 3, lines 23-28) which anticipates the amount of Sm-153 of the instant claims 2 and 3 and clinically relevant dosage of the instant claims 8 and 9. Higher amounts of radioactivity may be administered to the patients or for treating tumor regression or bone marrow ablation in patients (column 1, lines 19-21; column 3, lines 25-27).

    PNG
    media_image1.png
    346
    464
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    237
    460
    media_image2.png
    Greyscale

The composition of the disclosure has a greater than 10 day expiration date which anticipates the about 10 days of more expiration date of the instant claim 4.
The specific activity of Sm-153 is 1,430 mCi/mg at the end of irradiation and contains 0.0005 µCi of Eu-154 per mCi of Sm-153 anticipates the Sm-153 is less than 3 Ci/mg at the end of irradiation and had a Eu-154 concentration less than 10 µCi of the instant claims 13 and 14.
The flux of 8.00 x 1013 neutrons/cm2-sec anticipates the flux less than 1E14 neutrons /cm2-sec of the instant claim 15.
A formulation is prepared as in Example 1 and the amount of Sm-153 in the formulation is 37 mCi (Example 3) which anticipates the Sm-153 dosage is at least 30 mCi of the instant claim 15.
The formulations may comprise carriers, such as solvent, preservatives, diluents, excipients and buffers, such as water aqueous alcohols or glycols (column 4, lines 37-47) which anticipates the suitable solvents, preservatives, diluents, excipients and buffers of the instant claims 10 and 11.
The invention utilizes Sm-153 produced in a lower flux portion of the nuclear reactor for a shorter period of time, resulting in a lower specific activity isotope with a significant cost reduction and lower impurity profile. When combined with DOTMP a product can be produced which comprises a Clinically Relevant Dosage of Sm-153-DOTMP with a reduced radionuclidic impurity profile, a longer shelf life, a lower cost to manufacture, and can be made available to patients on a more frequent basis 
The prior art teach that the specifications for Quadramet® call for the product to contain less than 0.093 microcuries (µCi) of Eu-154 per millicurie (mCi) of Sm-153 at Expiration Date (http:// health.phys.iit.edu/extended_archive/0001/msg00922.html, http://acnp-cal .org/SM1531NS.html) or 4 days from the manufacture date (column 2, lines 5-10).
The Sm-153 and DOTMP chelate of the disclosure anticipates the Sm-153 and DOTMP chelate of the instant claims and therefore, has the same properties, such as being therapeutically effective as multiple doses without a quantifiable accumulation of long-lived isotopes in the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 10,172,965B2) in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004.

Simon et al. (US 10,172,965B2) does not disclose at least 2 doses or at least 5 to 100 doses administered at 3 month intervals.
Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 discloses the use of 153Sm-EDTMP for palliative treatment of metastatic bone cancer pain where 1 to 5 treatments do not lead to a dose problem (abstract; p5, 3.4. Radiation dose due to Eu-impurities). Table II shows the 153Sm-EDTMP treatment and doses over 1 year. Effective pain palliation might be associated with prolonged survival of patients (p1, 1. Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple doses, such as at least 5 of the composition comprises a Sm-153 and DOTMP chelate of Simon et al. (US 10,172,965B2) as Fisher et al. teaches of the use of 153Sm- palliative treatment of metastatic bone cancer pain where 1 to 5 treatments, over a year, do not lead to a dose problem and provides for the advantage of prolonged survival of patients.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 10,596,277B2) in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004.
Simon et al. (US 10,596,277B2) discloses radioactive, bone-seeking, pharmaceutical methods, compositions and formulations that have a lower impurity profile, a longer shelf life, improved availability and are less expensive to prepare. The compositions of this invention can be conveniently 
Simon et al. (US 10,596,277B2) does not disclose at least 2 doses or at least 5 to 100 doses administered at 3 month intervals.
Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 discloses the use of 153Sm-EDTMP for palliative treatment of metastatic bone cancer pain where 1 to 5 treatments do not lead to a dose problem (abstract; p5, 3.4. Radiation dose due to Eu-impurities). Table II shows the 153Sm-EDTMP treatment and doses over 1 year. Effective pain palliation might be associated with prolonged survival of patients (p1, 1. Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple doses, such as at least 5 of the composition comprises a Sm-153 and DOTMP chelate of Simon et al. (US 10,596,277B2) as Fisher et al. teaches of the use of 153Sm- palliative treatment of metastatic bone cancer pain where 1 to 5 treatments, over a year, do not lead to a dose problem and provides for the advantage of prolonged survival of patients.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,7,8,12,14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US 10,172,965B2 in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004. The instant claims and the claims of U.S. Patent No. US 10,172,965B2 are drawn to are drawn to analogous Sm-153 DOTMP chelate formulations utilized for the method of treatment of a patient having bone pain, one or more calcific tumors or in need of a bone marrow suppressing procedure wherein the .
Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 discloses the use of 153Sm-EDTMP for palliative treatment of metastatic bone cancer pain where 1 to 5 treatments do not lead to a dose problem (abstract; p5, 3.4. Radiation dose due to Eu-impurities). Table II shows the 153Sm-EDTMP treatment and doses over 1 year. Effective pain palliation might be associated with prolonged survival of patients (p1, 1. Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple doses, such as at least 5 of the composition comprises a Sm-153 and DOTMP chelate of Simon et al. (US 10,172,965B2) as Fisher et al. teaches of the use of 153Sm- palliative treatment of metastatic bone cancer pain where 1 to 5 treatments, over a year, do not lead to a dose and provides for the advantage of prolonged survival of patients.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,596,277B2 in view of Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004. The instant claims and the claims of U.S. Patent No. US 10,596,277B2 are drawn to analogous Sm-153 DOTMP chelate formulations utilized for the method of treatment of a patient having bone pain, one or more calcific tumors or in need of a bone marrow suppressing procedure wherein the formulation comprises Eu-154 in less than 0.093 [Symbol font/0x6D]Ci which possesses an extended expiration date of greater than or equal to about 5 days based on Eu-154 present in the formulation.
Fisher et al. Proceedings of the International Congress of the International Radiation Protection Agency, May 2004 discloses the use of 153Sm-EDTMP for palliative treatment of metastatic bone cancer pain where 1 to 5 treatments do not lead to a dose problem (abstract; p5, 3.4. Radiation dose due to Eu-153Sm-EDTMP treatment and doses over 1 year. Effective pain palliation might be associated with prolonged survival of patients (p1, 1. Introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple doses, such as at least 5 of the composition comprises a Sm-153 and DOTMP chelate of Simon et al. (US 10,596,277B2) as Fisher et al. teaches of the use of 153Sm- palliative treatment of metastatic bone cancer pain where 1 to 5 treatments, over a year, do not lead to a dose and provides for the advantage of prolonged survival of patients.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/866,001 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of copending Application No. 16/866,001 are drawn to analogous Sm-153 DOTMP chelate formulations utilized for the method of treatment of a patient having bone pain, one or more calcific tumors or in need of a bone marrow suppressing procedure wherein the formulation comprises Eu-154 in less than 0.093 [Symbol font/0x6D]Ci which possesses an extended expiration date of greater than or equal to about 5 days based on Eu-154 present in the formulation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618